Citation Nr: 1127239	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disorder, to include as secondary to service-connected lumbar spine disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a head disorder, claimed as headaches, to include as secondary to service-connected lumbar spine disability.  

3.  Entitlement to service connection for a stomach disorder, to include as secondary to medications taken for the service-connected lumbar spine disability.

4.  Entitlement to a rating in excess of 40 percent for low back disability encompassing osteophyte, canal stenosis, bulging discs at L3-L4 and L4-L5, lumbar myositis with left L5 radiculopathy and root impingement, and bilateral radiculopathy.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from March 1979 to February 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 rating decision issued by the RO in San Juan, Puerto Rico, in which the RO denied the Veteran's claims.  The Veteran filed a notice of disagreement (NOD) in April 2005, and the RO issued a statement of the case (SOC) in September 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2005.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Newark, New Jersey, which has certified the appeal to the Board.  

In March 2009 the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a May 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

In September 2008 the Veteran testified during a Board hearing before a retired Veterans Law Judge at the RO; a transcript of that hearing is of record.

For the reasons expressed below, the matters on appeal are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Veterans Law Judge who conducted the September 2008 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  Thus, the Veteran was given the opportunity to request another Board hearing.  In May 2011, the Veteran indicated that he desired a Board video-conference hearing. 

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules video-conference hearings, a remand of these matters for the requested hearing is warranted.  

Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video-conference hearing in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


